DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 14 October 2019, in which claims 1-10 were amended, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first tab ends" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  A first tab end of the first closing tab has been previously claimed, but a first tab end of the second closing tab has not been previously claimed.
Claim 7 recites the limitation "the first tab ends" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  A first tab end of the first closing tab has been previously claimed, but a first tab end of the second closing tab has not been previously claimed.
In regards to claim 8, the term “especially” (line 4) renders the claim indefinite because the boundaries of the claim are not discernable. Description of examples and preferences is properly set 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “axle” in claim 10 (line 2) is used by the claim to mean “axis,” while the accepted meaning is “pin” or “shaft”. The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2006/0071462).  Smith et al. discloses an airbag (#100) for a vehicle occupant restraint system (airbag deployment system; paragraph 0012), comprising:
an airbag panel (panel including exterior surface #103; figures 1A-3) defining an inflatable airbag volume (within cushion interior #124) and including a front panel portion (portion facing occupant #12; figures 1A, 2A) and a rear panel portion (portion opposing occupant #12; figures 1A-3)
a tether (#116) extending in the interior (#124) of the airbag (#100) across the inflatable airbag volume (figures 1A, 2A)
a discharge orifice (#110) formed in the rear panel portion (portion opposing occupant #12) of the airbag panel (panel including exterior surface #103; figures 1B, 2B, 3)
a first closing tab (#104) and a second closing tab (#106) for closing the discharge orifice (#110; figures 1A-3; paragraph 0014)
wherein the tether (#116) extends from a first tether end (#120) tightly connected to the front panel portion (portion facing occupant #12) in the direction of the discharge orifice (#110) to an opposed second tether end (#118; figures 1A-3; paragraph 0015)
wherein the first closing tab (#104) extends from a first tab end (end connected to exterior surface #103) tightly connected to the rear panel portion (portion opposing occupant #12) to a second tab end (end connected to tether end #118) tightly connected to the second tether end (#118; figures 1A-3; paragraphs 0014-0015)
wherein the second closing tab (#106) is fastened adjacent to the discharge orifice (#110) on the rear panel portion (portion opposing occupant #12; figures 1A-3; paragraph 0014)
wherein the two closing tabs (#104, 106) are coupled by a connection (#302, 304) releasable when a vehicle occupant (#12) impacts on the inflated airbag (#100; has the ability to so perform; figures 1A, 1B, 3; paragraph 0019)
wherein the releasable connection (#302, 304) between the two closing tabs (#104, 106) is in the form of a tear seam (such as, hook and loop fasteners, which tear apart from each other; paragraph 0019)
wherein the closing tabs (#104, 106) extend from the interior (#124) of the airbag (#100) through the discharge orifice (#110) to the outside of the airbag, the first tab ends (ends connected to exterior surface #103) of the two closing tabs being fastened from outside on the rear panel portion (portion opposing occupant #12) of the airbag panel (figures 1A, 1B, 3; paragraph 0014)
wherein the tether (#116) and the first closing tab (#104) are integrally formed (paragraph 0015).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2006/0071462) in view of Abe et al. (US 7,726,685).  Smith et al. discloses use of the airbag (#100) with a driver airbag module (paragraphs 0012, 0024), but does not specifically disclose a steering wheel assembly.  Abe et al. teaches a steering wheel assembly (figures 1, 2) comprising a vehicle steering wheel (#50) which is rotatable about a steering axle (has the ability to so perform) and comprising an airbag module which includes an airbag (#10; figures 1, 2; column 15, lines 15-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag of Smith et al. for use with a steering wheel assembly, as taught by Abe et al., for the predictable result of affording the same cushioning and protection benefits to a vehicle driver.

Allowable Subject Matter
Claims 3, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 8 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses airbags with tether-controlled vents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616